Citation Nr: 0403627	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the veteran's 
cause of death.

	2.	Entitlement to eligibility to Chapter 35 educational 
benefits.



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1939 to August 
1959.  He died in April 2002, and the appellant is his widow.  
This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

REMAND

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  In addition, DIC benefits 
shall be paid to a deceased veteran's surviving spouse in the 
same manner as if the veteran's death is service-connected 
when the following conditions are met: (1) The veteran's 
death was not caused by his or her own willful misconduct; 
and (2) the veteran was in receipt of or entitled to receive 
(or but for the receipt of military retired pay was entitled 
to receive) compensation at the time of death for service- 
connected disability that either:

(a) was continuously rated totally disabling by a 
schedular or unemployability rating for a period 10 
or more years immediately preceding death; or

(b) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately 
preceding death. 38 U.S.C.A. § 1318 (2002); 38 C.F.R. 
§ 3.22 (2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  According to the veteran's service records, 
he served as a medical technician aboard several ships from 
August 1939 through August 1959.  The veteran died in April 
2002 and his death certificate lists "large cell carcinoma 
of lung" as the immediate cause of death.  At the time of 
his death, the veteran was not service connected for any 
disability.  Nevertheless, the medical evidence submitted by 
the veteran's widow after his death contains a radiology 
report which indicates "areas of ground glass aeration" 
observed in the veteran's upper lungs and the lingula.  The 
report also indicates the presence of "atelectasis 
surrounding the large hilar/suprahilar mass on the left and 
left basilar atelectasis scarring."  The report further 
indicates "emphysematous changes with area of ground-glass 
aeration and scattered bulla."  

In addition to this evidence, the claims file also contains a 
letter from the veteran's physician, Dr. J.W.J., Jr., M.D., 
P.A., which includes his analysis of the veteran's medical 
records as well as a request of the VA to review of the 
veteran's medical records to determine whether he was exposed 
to asbestos.  Significantly, Dr. J.W.J., Jr., noted:

This was a very aggressive carcinoma with rapid 
local extension.  As the patient had not smoked for 
many years, the question arises whether this was 
related to the effects of the exposure to toxic 
substances, specifically, asbestos followed by years 
of smoking and then a smoke-free interval.  [CT 
scanning showed] scarring present in the left 
basilar aspect of [the veteran's] lung.  He had 
bullous emphysema and some ground glass aeration 
seen in the lingula.  These CT scans are available 
for review by your medical personnel.  I would 
appreciate [if] you would accept this information in 
considering an appeal for the decision concerning 
[the veteran].

In support of her claim, the veteran's widow also submitted 
an Internet article that discusses the presence of asbestos 
throughout Navy ships.  The Board notes that the veteran's 
claims file does not contain any evidence that indicates he 
was exposed to asbestos in his civilian life.  Indeed, 
according to a statement submitted by the appellant, the 
veteran worked as a purchasing agent in several hospitals and 
also as a nursing home administrator following his separation 
from the service.

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Therefore, in order to 
assist the appellant in the development of her appeal and to 
ensure due process, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part:

1.		The RO should ask the appellant for 
the names and addresses of physicians who 
treated the veteran following his service 
for any conditions that might show the 
onset of asbestosis or asbestos-related 
disease.  The RO should explain to the 
appellant that her failure to provide 
these names as well as any necessary 
release and authorization forms, might 
result in an adverse determination on her 
claim.  

The RO should then obtain all of the 
veteran's treatment records from the 
physicians identified by the appellant in 
addition to any records identified in the 
claims file.  The RO should specifically 
request any progress notes, special 
studies, X-ray films, laboratory tests, 
tissue slides and technicians' reports 
which relate to the veteran's treatment.  
The RO should also obtain a complete set of 
the veteran's terminal hospital records.  

The RO should cease its attempts to obtain 
these records only if it is notified that 
they do not exist.  If no records exist, 
the RO should note this in the claims file.  
Once the RO obtains the records described 
in this paragraph it should associate them 
with the veteran's claims file.

2.	After the development requested in 
Paragraph 1 is accomplished, the RO should 
send the complete claims file, including a 
copy of this Remand, to the appropriate VA 
specialist and to a designated "B reader" 
radiologist.  (A "B reader" is a 
radiologist certified by examination to 
read and grade asbestos films.)

The RO should request the specialist to 
offer an opinion as to the nature and 
extent of the veteran's lung cancer at the 
time of his death.  Specifically, the 
specialist is requested to offer an 
opinion as to whether the cause of the 
veteran's death, "a large cell carcinoma 
of the lung," was likely related to 
asbestos exposure.  The examiner should 
review the entire claims file, including: 
the veteran's service records; his private 
medical records dated in December 2001; 
any private medical records that were 
obtained as a result of the development 
requested in Paragraph 1; and, the July 
2002 letter from Dr. J.W.J., Jr., the 
veteran's internist at the time of his 
death.  The specialist should review these 
materials prior to reaching a conclusion 
and this review should be noted in the 
specialist's report.

In addition, it would be helpful to the 
Board if the specialist's opinion used the 
language "unlikely," "as likely as not" 
or "likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical findings 
of record.  The examiner also should 
provide complete rationale for all 
conclusions reached. 

The RO should request the "B reader 
radiologist" to review all of the 
veteran's X-rays, computed tomography (CT) 
scans and magnetic resonance imaging (MRI) 
tests, if these exist.  Following this 
review, the "B reader radiologist" should 
offer an opinion as to whether the 
veteran's death was likely related to 
asbestos exposure. 

Prior to reaching a conclusion, the "B 
reader radiologist" should review the 
entire claims file, the veteran's service 
records; his private medical records dated 
in December 2001; any private medical 
records that were obtained as a result of 
the development requested in Paragraph 1; 
and, the July 2002 letter from Dr. J.W.J., 
Jr.  The radiologist should review these 
materials prior to reaching a conclusion 
and this review should be noted in the 
radiologist's report.

3.	Then the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the appellant of the 
time she has in which to submit additional 
evidence.

	4.	The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the veteran's cause 
of death.  To the extent the claim on 
appeal remains denied, the appellant 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on her claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the examination 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



